Case 1:21-cr-00041-CJN Document 83 Filed 08/10/21 Page 1 of 9
Case 1:21-cr-00041-CJN Document 83 Filed 08/10/21 Page 2 of 9
Case 1:21-cr-00041-CJN Document 83 Filed 08/10/21 Page 3 of 9
Case 1:21-cr-00041-CJN Document 83 Filed 08/10/21 Page 4 of 9
Case 1:21-cr-00041-CJN Document 83 Filed 08/10/21 Page 5 of 9
Case 1:21-cr-00041-CJN Document 83 Filed 08/10/21 Page 6 of 9
Case 1:21-cr-00041-CJN Document 83 Filed 08/10/21 Page 7 of 9
Case 1:21-cr-00041-CJN Document 83 Filed 08/10/21 Page 8 of 9
   Case 1:21-cr-00041-CJN Document 83 Filed 08/10/21 Page 9 of 9




8/9/2021
